UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6694



ROBERT FROST, JR.,

                                             Plaintiff - Appellant,

          versus


JAMES LEE, JR.; MCLEOD REGIONAL MEDICAL
CENTER, each in their individual and official
capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CA-01-3341-0-19BD)


Submitted:   July 25, 2002                 Decided:   August 1, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Frost, Jr., Appellant Pro Se. Arthur Edward Justice, Jr.,
TURNER, PADGETT, GRAHAM & LANEY, P.A., Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert   Frost   appeals   the   district   court’s   order   denying

several discovery motions.       We dismiss the appeal for lack of

jurisdiction, because the order is not appealable.         This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

We dismiss the appeal as interlocutory.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               DISMISSED




                                      2